EXHIBIT 10.7

EMPLOYMENT CONTRACT ADDENDUM

Reference is made to a certain Employment Contract dated November 8, 2001
(referred to herein as the "Agreement), by and between CHEMUNG CANAL TRUST
COMPANY, a New York banking corporation located at One Chemung Canal Plaza, P.O.
Box 1522, Elmira, New York 14902-1522 (therein referred to as the "Bank"), and
JAN P. UPDEGRAFF, (therein referred to as the "Employee").

WHEREAS, the Agreement originally expired December 31, 2006, and was extended by
an Addendum dated November 30, 2006, until March 31, 2008, and

WHEREAS, the parties hereto desire to modify the Agreement regarding Employee's
retirement date;

NOW, THEREFORE, the parties agree to further amend the Agreement

as follows:

 1. The parties hereby agree that Employee's retirement date shall be December
    31, 2007.
 2. Employee's title until his retirement shall remain Vice-Chairman, and he
    shall perform such duties as are determined by the Bank's board of
    directors.
 3. Employee's compensation and benefits shall remain the same as those in
    effect on the date hereof until his retirement on December 31, 2007.
 4. In all other respects, the Agreement, as heretofore amended, is ratified and
    confirmed.

IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be duly
executed this 21st day of November, 2007.

CHEMUNG CANAL TRUST COMPANY,

By: /s/ Ronald M. Bentley
Ronald M. Bentley President and CEO

By: /s/ Jan P. Updegraff
Jan P. Updegraff, Vice Chairman

 